FILED
                             NOT FOR PUBLICATION                             AUG 05 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STEPHEN B. TURNER,                               No. 12-16518

               Plaintiff - Appellant,            D.C. No. 4:11-cv-06191-PJH

  v.
                                                 MEMORANDUM *
SUSIE LARSEN, Esq., Individually; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, WARDLAW, and CLIFTON, Circuit Judges.

       Stephen B. Turner appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging that defendants violated his civil

rights in connection with his parole revocation hearing. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the dismissal of an action for failure

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to state a claim under 28 U.S.C. § 1915(e)(2). Barren v. Harrington, 152 F.3d

1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Turner’s § 1983 claim because Turner

failed to allege facts showing that defendants acted under color of state law. See

Price v. State of Hawaii, 939 F.2d 702, 707-08 (9th Cir. 1991) (private parties do

not generally act under color of state law for § 1983 purposes); see also Polk

County v. Dodson, 454 U.S. 312, 325 (1981) (private attorney, even if appointed

and paid for by the state, is not acting under color of state law when performing a

lawyer’s traditional role as counsel to a defendant).

      The district court properly dismissed Turner’s § 1985(3) claim because

Turner failed to allege facts showing that a discriminatory animus motivated the

alleged conspiracy to deprive him of his rights. See, e.g., RK Ventures, Inc. v. City

of Seattle, 307 F.3d 1045, 1056 (9th Cir. 2002) (“To bring a cause of action

successfully under § 1985(3), a plaintiff must demonstrate a deprivation of a right

motivated by some racial, or perhaps otherwise class-based, invidiously

discriminatory animus behind the conspirators’ action.” (citation and internal

quotation marks omitted)).

      The district court did not abuse its discretion in declining to exercise

jurisdiction over Turner’s state law claims. See Gini v. Las Vegas Metro. Police


                                           2                                     12-16518
Dep’t, 40 F.3d 1041, 1046 (9th Cir. 1994) (“When . . . the court dismisses the

federal claim leaving only state claims for resolution, the court should decline

jurisdiction over the state claims and dismiss them without prejudice.”).

      AFFIRMED.




                                          3                                    12-16518